 In the Matter of WALT DISNEY PRODUCTIONS, EMPLOYERandINTER-NATIONAL ALLIANCE OF THEATRICAL STAGE EMPLOYEES AND MOVINGPICTURE MACHINE OPERATORS OF THE UNITED STATES AND CANADA,A. F. L., PETITIONERCase No. 21-R-3999.---Decided February 11, 1948Mr. Bonar Dyer,of Los Angeles, Calif., for the Employer.Messrs. Michael G. LuddyandR. W. Gilbert,both of Los Angeles,Calif., for the Petitioner.Mr. E. W. White,of Los Angeles, Calif., for the Intervenor.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at LosAngeles, California, on December 1, 1047, before George H. O'Brien,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed."-Upon the entire record in the case, the National Labor RelationsBoard 1 makes the following :FINDINGS OF FACT-I.THE BUSINESS OF THE EMPLOYERWalt Disney Productions, a California corporation, is engaged in theproduction of motion pictures and animated cartoons at its studio inBurbank, California.The Employer's annual purchases of raw mate-rial exceed $100,000, of which over 75 percent represents shipmentsfrom points outside the State of California. Its annual production isvalued in excess of $100,000, of which over 75 percent represents salesto points outside the State.-The Employer admits and we find that it is engaged in commercewithin the meaning of the Act.IPursuant to the provisions of Section 3 (b) of the National Labor Relations Act,the Board has delegated its powers in connection with this case to a three-man panel con-sisting of the undersigned Board Members [Houston, Murdock, and Gray].76 N. L. R. B., No. 15.121 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.International Association of Machinists, herein called the Intervenor,is a labor organization claiming to represent employees of the Em-ployer.III.THE QUESTION CONCERNING REPRESENTATIONIn April 1942 the Employer and the Intervenor executed a collec-tive bargaining agreement covering the employees involved, herein.This agreement was terminated in accordance with its terms on March26, 1947, at the request of the Employer.On that date, the Petitionernotified the Employer of its claim to represent these employees.TheEmployer, however, indicated that it would not recognize either labororganization as the exclusive bargaining representative of these em-ployees until certified by the Board in an appropriate unit.On May20,1947, the Petitioner filed the instant petition.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer 2 within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial agreement with all the parties, that all em-ployees in the machine shop of the Employer at its Burbank, Cali-fornia, studio including precision machinists (camera), machinists(journeymen), machinists' helpers, apprentice machinists, machinistgang bosses (journeymen), and the subforeman 3 excluding the fore-man and supervisors, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Walt Disney Productions, Burbank,7 At the hearing the Petitioner questioned the adequacy of the Intervenor's showing andopposed its motion to intervene on that ground.The Intervenor,in turn, moved to dismissthe petition on the asserted ground that the Petitioner's cards were obtained by coercionand were therefore not adequate for showing purposes.We have repeatedly held thatmatters ofprimafacie showing of interest are administrative expedients only and are notsubject to collateral attack. Inasmuch as we are administratively satisfied as to the suf-ficiency of the showing made by both unions we believe that the issue of actual representa-tion can best be resolved by an election by secret ballot.Matter of Lancaster Iron Works,Inc.,65 N. L. R.B. 105;Matter of Falcon Manufacturing Company, 73 N.L. R. B. 467.Accordingly the ruling of the hearing officer granting the motion to intervene is hereby up-held, and the motion to dismiss is hereby denied.3We find, in accordance with the agreement of the parties,that the subforeman is not asupervisory employee. WALT DISNEY PRODUCTIONS123California, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Twenty-first Region, and subject to Sections 203.61 and 203.62,of National Labor Relations Board Rules and Regulations-Series 5,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election and any employees on strike whoare not entitled to reinstatement, to determine whether they desire tobe represented by International Alliance of Theatrical Stage Employ-ees and Moving Picture Machine Operators of the United States andCanada or by International Association of Machinists, for the purposesof collective bargaining, or by neither.